Title: The American Commissioners to Thomas Simpson, 16 May 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Simpson, Thomas


Sir:
Passi May 16th. 1778
We have received your State of your Arrest. As you cannot be tryd here according to the regulations of Congress we have desired Capt. Jones to procure you a Passage to America by the first Opportunity and provide you with whatever may be necessary for your defence.

We are sorry for this event and hope you will be able to justify your conduct. We are &c.
To Lieutenant Simpson of the Ranger
 
Notations: To Lieut. Simpson of the Ranger May. 16. 78 / [in John Adams’ hand:] Letters and other Papers March 1778
